DETAILED ACTION
Allowable Subject Matter
Claims 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7 recites, inter alia, a third cavity joined to the second cavity and comprising a stopping lip, wherein the third cavity is configured to receive the fiber optic bundle and the stopping lip is configured to prevent translation of the fiber optic bundle beyond a predetermined distance, wherein a second opening at the interface between the second cavity and the third cavity is wider than the first opening at the interface between the first cavity and the second cavity.
Claim 12 recites, inter alia, a third cavity joined to the second cavity and comprising a stopping lip, wherein the third cavity is configured to receive the fiber optic bundle and the stopping lip is configured to prevent translation of the fiber optic bundle beyond a predetermined distance, wherein a second opening at the interface between the second cavity and the third cavity is wider than the first opening at the interface between the first cavity and the second cavity.
Claims 8-11 and 13-19 are allowed based on dependency on a respective independent claim.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA M APENTENG/Examiner, Art Unit 2875      

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875